 



Exhibit 10.2
OEM PURCHASE AGREEMENT
NINTH AMENDMENT
This Ninth Amendment (“Amendment”) is effective as of the date of the last
signature hereto (the “Effective Date”) and amends the OEM Purchase Agreement
dated December 16, 2002 (“Agreement”) by and between Hewlett-Packard Company a
Delaware Corporation having its principle place of Business located at 3000
Hanover Street, Palo Alto, CA, 94304, (“HP”) and Brocade Communications Systems,
Inc., a Delaware corporation having its principal place of business located at
1745 Technology Drive, San Jose, California 95110 (“Brocade”) and BROCADE
COMMUNICATIONS SYSTEMS SWITZERLAND SARL., a corporation organized under the laws
of Geneva, and having its principal place of business at 29 Route de l’Aeroport
Case Postale 105, CH-1215 Geneva 15, Switzerland (collectively “Supplier”).
RECITALS
WHEREAS, HP and Brocade have entered into the Agreement pursuant to which HP
agreed to purchase and Brocade agreed to sell OEM Products in accordance with
the terms and conditions set forth therein; and
WHEREAS, Brocade purchased McDATA Corporation in January 2007; and
WHEREAS, Prior to the purchase, McDATA sold a software product to HP, which was
HAFM, and HP and McData were in the process of migrating HAFM to a new product,
which is EFCM; and
WHEREAS, Brocade and HP intend to continue with this migration, in support of
current customers who desire to upgrade or migrate to a newer or future revision
of EFCM;
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, HP and Brocade agree as follows.

  1.   BROCADE grants HP a license to provide, [**], one (1) EFCM Enterprise
Edition software license per licensed HAFM instance to be migrated to each HP
customer who has an HAFM license and additionally has a service agreement with
HP. Such [**] license shall also apply to HP customers who have HAFM as part of
the HAFM Appliance beginning with EFCM 9.x (for configurations supported by
BROCADE). Any HP HAFM customer who had licensed any HAFM optional module shall
be licensed for all features of the EFCM Advanced Module, [**], for the number
of ports in their original HAFM license.     2.   BROCADE shall provide software
support to HP for the EFCM Enterprise Edition software for the software support
fees specified [**]. Such software support fees paid to BROCADE for support of
the EFCM Enterprise Edition software shall include, [**], the right to
distribute all versions of EFCM 9.x Enterprise Edition software to HP customers
with support contracts with HP. Such software support fees for the EFCM
Enterprise Edition software shall begin accruing at the expiration of each
outstanding HP support agreement with the customer for the HAFM software or upon
the expiration of any pre-paid support for the HAFM software. The software
support fees for the HAFM software [**] shall remain in effect until the
expiration of each outstanding HP support agreement with HP’s customers. [**].

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Page 1 of 3



--------------------------------------------------------------------------------



 



    3.   BROCADE shall provide the EFCM Enterprise Edition update via a mutually
agreed-to distribution method.     4.   BROCADE shall deliver or make available
to HP the source code for any software licensed under an open source license
that has a source availability requirement (such as the GNU General Public
License) for EFCM software per the agreement in Amendment Eight.     5.   EFCM
9.x software shall be tested and qualified for HP using Brocade’s Shift Left
Test Plan. This shall include testing with firmware updates which are being
qualified in the HP portion of the SIL lab (or equivalent).     6.   BROCADE
shall provide training to HP as mutually agreed between HP and BROCADE in the
OEM Agreement, to implement the migration of HAFM customer to the EFCM
Enterprise Edition software product. Such training will include training for
support personnel who take support calls for the EFCM Enterprise Edition
software.

Capitalized terms used herein, unless otherwise defined, will have the meanings
given in the Agreement.

                      AGREED:                 BROCADE COMMUNICATIONS      
HEWLETT-PACKARD COMPANY     SYSTEMS INC. (“SUPPLIER”)       (“HP”)        
 
                   
By:
          By:        
 
 
 
         
 
   
 
                   
Name:
          Name:        
 
 
 
         
 
   
 
                   
Title:
          Title:        
 
 
 
         
 
   
 
                    BROCADE COMMUNICATIONS                 SWITZERLAND, SARL.
(“SUPPLIER”)                
 
                   
By:
                   
 
 
 
               
 
                   
Name:
                   
 
 
 
               
 
                   
Title:
                   
 
 
 
               

Page 2 of 3



--------------------------------------------------------------------------------



 



Exhibit A-1
Product List and Fees

              Product Name   HP SKU   [**]   EFCM Replacement Product
HAFM Software
  A7489-90801   [**]   EFCM Software
HAFM Upgrade Kit
  A7490A   [**]   EFCM Software
Event Management 512
  A7493A   [**]   EFCM Advanced Module-512
Event Management 64
  A7495A   [**]   EFCM Advanced Module-64
Performance Monitor 512
  A7492A   [**]   EFCM Advanced Module-512
Performance Monitor 64
  A7494A   [**]   EFCM Advanced Module-64
Planning
  A7491A   [**]   N/A- included with EFCM
Perf/Event Bundle 512
  A7507A   [**]   EFCM Advanced Module-512
Perf/Event Bundle 64
  A7508A   [**]   EFCM Advanced Module-64

 

[**]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Page 3 of 3